FILED IN
                                                                                                           AP-77,045
                                                                                     COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
       October 28, 2015                                                            Transmitted 10/28/2015 2:04:24 PM
                                                                                     Accepted 10/28/2015 2:28:36 PM
    ABELACOSTA, CLERK                                                                                  ABEL ACOSTA
                                           No. AP-77,045
                                                                                                              CLERK

HARLEM HAROLD LEWIS, HI                            §   IN THE COURT
                                                   §
                                                   §   OF CRIMINAL APPEALS
                                                   §
THE STATE OF TEXAS                                 §   AUSTIN, TEXAS



                   FINAL MOTION FOR EXTENSION OF TIME



       COMES NOW, appellant, by and through his attorney of record, Gerald E. Bourque, and in

accordance with Rule 10.5(b) of The Texas Rules of Appellate Procedure, hereby requests an

extension of time in which to file his Brief and would respectfully show:

       1.      Name of Trial Court: 351st District Court

       2.      Trial Court Style: 1428102, The State of Texas v.
               HARLEM HAROLD LEWIS, III

       3.      Offense:                 Capital Murder

       4.      Punishment assessed: Death


       5.      Present Filing Deadline:        November 6, 2015

       6.      Length of Extension Requested:          60 days

       7.      Number of Previous Extensions:          Two by current counsel

       8.       Good Cause for this Extension is as follows: This is a capital murder case and
                counsel was not the trial counsel. The record is voluminous and the case is complex.
                Counsel was appointed to replace prior appellate counsel and has been studying the
                entire record in order to identify potential issues, conduct the necessary research, and
               complete the brief for appellant, which has been ongoing. The voluminous record
               requires an inordinate amount of time in order to complete these tasks. These tasks
               are necessary to provide the effective assistance of counsel. Counsel has made
               considerable progress and does not anticipate requesting any further extensions
               in this complex case.
       WHEREFORE, PREMISES CONSIDERED, appellant respectfully files this motion before

the expiration of the filing deadline, and prays for the requested extension.



                                                      Respectfully submitted,
                                                      /s/Gerald E. Bourque
                                                      GERALD E. BOURQUE
                                                      Appointed Counsel for Appellant
                                                       Attorney at Law
                                                       24 Waterway Ave., Suite 660
                                                       The Woodlands, TX 77380
                                                     . (281)379-6901
                                                       FAX: (832) 813-0321
                                                      TBL #02716500

                                 CERTIFICATE OF SERVICE



       This is to certify that a true and correct copy of the foregoing Motion was served upon the

counsel for the State by U.S. Mail on the date of filing hereof.



                                              /s/Gerald E. Bourque
                                               GERALD E. BOURQUE